EXHIBIT 10.2

NEKTAR THERAPEUTICS

2000 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to your Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (“Agreement”) (collectively, the “Award”),
Nektar Therapeutics (the “Company”) has awarded you, pursuant to its 2000 Equity
Incentive Plan (the “Plan”), the number of Restricted Stock Units as indicated
in the Grant Notice. Defined terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.

The details of your Award are as follows.

1. VESTING. Subject to the limitations contained herein, your Award shall vest
as provided in the Grant Notice, provided that vesting shall cease upon the
termination of your Continuous Service. Any Restricted Stock Units that have not
vested shall be forfeited upon the termination of your Continuous Service.
Notwithstanding the foregoing, (i) in the event your Continuous Service is
terminated as a result of your death, your Award shall become fully vested as of
the date of your death, or (ii) upon the closing of a Corporate Transaction,
your Award shall become fully vested.

2. DIVIDENDS. You shall not receive any payment or other adjustment in the
number of your Restricted Stock Units for dividends or other distributions that
may be made in respect of the shares of Common Stock to which your Restricted
Stock Units relate.

3. DISTRIBUTION OF SHARES OF COMMON STOCK. The Company will deliver to you a
number of shares of Common Stock equal to the number of vested shares of Common
Stock subject to your Award as soon as practicable following the vesting date or
dates provided in your Grant Notice; provided, however, that the shares of
Common Stock subject to your Award that vest on or prior to the execution of
your Grant Notice shall be delivered as soon as practicable following the date
of execution of your Grant Notice; and provided further, however, that in the
event that the Company determines that you are subject to its policy regarding
insider trading of the Company’s stock and any shares of Common Stock subject to
your Award are scheduled to be delivered on a day (the “Original Distribution
Date”) that does not occur during a “window period” applicable to you, as
determined by the Company in accordance with such policy, then such shares shall
not be delivered on such Original Distribution Date and shall instead be
delivered as soon as practicable within the next “window period” applicable to
you pursuant to such policy; and provided further, however, in the event of the
termination of your Continuous Service, the shares of Common Stock subject to
your Award that have vest on or prior to the date of termination of your
Continuous Service that have not been previously distributed to you shall be
delivered as soon as practicable following the date of termination of your
Continuous Service.

4. NUMBER OF SHARES. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for capitalization adjustments, as provided in
Section 11(a) of the Plan.

   1.   



--------------------------------------------------------------------------------

5. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act or (ii) the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act. Your Award must also comply with other applicable laws and regulations
governing the Award, and you shall not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

6. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award. This Agreement shall be deemed to
be signed by the Company and you upon the respective signing by the Company and
you of the Grant Notice to which it is attached.

7. RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends, if any, determined by the Company.

8. TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Common Stock pursuant to
Section 3 of this Agreement.

9. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue such
service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

10. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of vested
Restricted Stock Units subject to your Award, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares of Common Stock pursuant to Section 3 of this Agreement.

11. WITHHOLDING OBLIGATIONS. You shall be required to deposit with the Company
an amount of cash equal to the amount determined by the Company to be required
with respect to any federal, state, local or foreign withholding obligations of
the Company in connection with the Award or conversion of Restricted Stock Units
into shares of Common Stock. Alternatively, the Company, in its sole discretion,
may withhold the required amounts from your pay during the pay periods
immediately preceding and/or next following the date on which any such
applicable tax liability arises or may permit you, subject to such conditions as
the Company may require, to elect to have the Company withhold a number of
shares of Common Stock otherwise deliverable having a Fair Market Value
sufficient to satisfy such

   2.   



--------------------------------------------------------------------------------

withholding obligations. The Company shall not deliver any shares of Common
Stock unless you have made provision for withholding that is satisfactory to the
Company, in its sole discretion.

12. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

13. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

14. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

15. AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 3 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement.

16. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

17. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

18. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

   3.   